Bronson, J.
(specially concurring). I concur in the affirmance of the judgment. The defendant principally contends that the record does not disclose an actual legal division of the grain which is the subject-matter of this action in claim and delivery, and, further, that under the croppers’ contract existing between the parties and covering this grain, the defendant retained the title and the right to the possession of this grain, until full performance of the conditions therein imposed on the part of the plaintiff, to be performed. Upon an examination of this record, we are fully satisfied that the jury were warranted in finding that there was an actual division of this grain made between the parties about the time of the threshing, and a release thereby, on the part of the defendant, of any title or right of possession that he then had under the contract. The jury’s verdict accordingly is determinative of defendant’s claims. It is deemed unnecessary to consider in detail the numerous specifications of error made by the defendant. It is sufficient to state upon this record that the court fairly instructed the jury, and did not err prejudicially in the admission of evidence. The judgment as rendered is proper and sustained by evidence in the record.